Title: [Diary entry: 6 September 1788]
From: Washington, George
To: 

Saturday 6th. Thermometer at 76 in the Morng.—76 at Noon and 72 at Night. Wind at No. Et. with appearances of rain towards evening. Visited all the Plantations. In the Neck—One harrow was covering the Wheat that had been sown (viz. 12½ Bushels). All the other hands were getting in Wheat, and treading out a bed. Waggn. & 2 Carts employd. At Muddy hole—One harrow was employed in covering the Wheat, the sowing of which was now finished at this place (except a little of the Cape Wheat wch. is to be sown where the Irish Potatoes and Jerusalem Artichokes are now growing) and which is as follow in field No. 3 viz.—In the small cut East of the Branch 10 Bls. Next the Pease three pecks of red imported Wheat in drills—3 rows. This grain was much shrivelled & bad. Next to these, in

drills also, was 10 Bushels of White imported Wheat (called Harrison) large, but not full & plump—then 14 Bushls. of the common Wheat—Seed from the Neck. On the North side of the road leading from the Gate to the Barn 21 bushls. of common wheat also from the Neck was sown—making together—drilled and broad 55 Bushels. The other hands were stripping the Seed from the Flax—getting in and Stacking Wheat. At Dogue Run—The Waggon from the Mansn. House aided the Cart in getting in Wheat. The Plows were at Frenchs and the other hands were stacking and making fences round the Wheat Yard. At French’s—All the Plows were at Work as yesterday; and would finish crossing all the B. Wht. grd. this afternoon. The part South of the road from the Bars was sown—harrowed and compleated—but in a rough manner. Part on the other, or North side of this road was also sown, and the harrows covering it. The Pease ground at the No. end of this field which had been plowed in were cross plowed—part harrowed (across the last plowing) and a bushel of the plain white Wheat, sent me by Beale Bordley, Esqr., sown thereon in drills— rows. The hands of this Plantation were beating the seed from the flax in order to spd. it. At the Ferry. The Plows were at Frenchs as yesterday and the other hands brushing over the Potatoes in the Corn.